DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/29/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachar et al. (USPG Pub No. 2016/0018720), hereinafter “Bachar”.
Regarding claim 1, Bachar discloses a multi-lens module structure (100) (see Fig. 1(a), Paragraph 17) comprising: at least two lens modules (102a, 102b) (see Fig. 1(a), Paragraph 17); and an antimagnetic structure (120) located between the at least two lens modules (102a, 102b) (see Fig. 1(a), Paragraph 19).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (USPG Pub No. 2016/0018720) in view of Lee (USPG Pub No. 2018/0275368).
Regarding claim 2, Bachar discloses further comprising each of the at least two lens module (102a, 102b) comprises a voice coil motor (108a, 108b) (see Fig. 1(d), Paragraph 17); 
	In the same field of endeavor, Lee discloses a bracket (300) which is hollowed, wherein: the bracket comprises at least one connecting portion (310) separating the bracket into at least two through holes (301 and 302) (see Figs. 2, 4, Paragraph 70). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Bachar with a bracket which is hollowed, wherein: the bracket comprises at least one connecting portion separating the bracket into at least two through holes of Lee for the purpose of providing a dual camera module with reduced manufacturing costs and manufacturing loss (Paragraph 5).
Regarding claim 8, Bachar and Lee teach the module structure as is set forth above for claim 2, Lee further discloses further comprising an upper bracket adhesive and a lower bracket adhesive (see Fig. 5, Paragraphs 75-77, 109), wherein: the bracket (300) defines a first recessed portion (340/330) and a second recessed portion (330/350) in each of the through holes (301, 302) (see Fig. 5, Paragraphs 75-77, 109); the first recessed portion and the second recessed portion are respectively located adjacent to opposite openings of the through holes (see Fig. 5, Paragraphs 75-77, 109); and the first recessed portion receives the upper bracket adhesive, and the second recessed portion receives the lower bracket adhesive (see Fig. 5, Paragraphs 75-77, 109). It would have been obvious to provide the structure of Bachar with the teachings of Lee for at least the same reasons set forth above with respect to claim 2.

	In the same field of endeavor, Lee discloses a bracket (300) which is hollow; the bracket comprises at least one connecting portion (310) separating the bracket into at least two through holes (301 and 302) (see Figs. 2, 4, Paragraph 70). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Bachar with a bracket which is hollow; the bracket comprises at least one connecting portion separating the bracket into at least two through holes of Lee for the purpose of providing a dual camera module with reduced manufacturing costs and manufacturing loss (Paragraph 5).
Regarding claims 3 and 13, Bachar and Lee teach the module structure and electronic device as is set forth above for claims 2 and 12, Lee further discloses wherein: the connecting portion (310) comprises a first surface and a second surface; the first surface is opposite the second surface; the first surface is located in one of the through holes (301), and the second surface is located in another one of the through holes (302) (see Fig. 4, Paragraph 72). It would have been obvious to provide the structure and device of Bachar with the teachings of Lee for at least the same reasons set forth above with respect to claims 2 and 12.
.
Claims 4, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (USPG Pub No. 2016/0018720) in view of Lee (USPG Pub No. 2018/0275368) as applied to claim 2 above, and further in view of Suzuki (USPG Pub No. 2009/0251777).
Regarding claims 4 and 14, Bachar discloses wherein: the antimagnetic structure (120) (Paragraph 19). Bachar and Lee disclose the claimed invention except for comprises a plurality of antimagnetic plates; and the antimagnetic plates are attached to the first surface and the second surface. In the same field of endeavor, Suzuki discloses comprises a plurality of antimagnetic plates (64) (see Fig. 7, Paragraph 74); and the antimagnetic plates (64) are attached to the first surface and the second surface (see Fig. 7, Paragraph 74). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure and device of Bachar and Lee with comprises a plurality of antimagnetic plates; and the antimagnetic plates are attached to the first surface and the second surface of Suzuki for the purpose of reducing the leakage magnetic flux (Paragraph 74). Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179); it has 
Regarding claims 6 and 16, Bachar and Lee teach the module structure and the electronic device as is set forth above for claims 2 and 12, Lee further discloses wherein: the antimagnetic structure adjacent to the connecting portion (310) (see Figs, 2, 4, Paragraphs 84, 117). It would have been obvious to provide the structure and device of Bachar with the teachings of Lee for at least the same reasons set forth above with respect to claims 2 and 12. 
Bachar and Lee disclose the claimed invention except for comprises a plurality of antimagnetic plates; the antimagnetic plates are attached to at least one of the lens modules on a surface of the lens module. In the same field of endeavor, Suzuki discloses comprises a plurality of antimagnetic plates (64) (see Fig. 7, Paragraph 74); the antimagnetic plates (64) are attached to at least one of the lens modules on a surface of the lens module (see Fig. 7, Paragraph 74). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of Bachar and Lee with comprises a plurality of antimagnetic plates; and the antimagnetic plates are attached to the first surface and the second surface of Suzuki for the purpose of reducing the leakage magnetic flux (Paragraph 74). Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179); it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8); it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). 
Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (USPG Pub No. 2016/0018720) in view of Lee (USPG Pub No. 2018/0275368) as s 2 and 12 above, and further in view of Wang et al. (USPG Pub No. 2017/0353640), hereinafter “Wang”.
Regarding claims 5 and 15, Bachar discloses wherein: the antimagnetic structure (120) (Paragraph 19). Bachar and Lee disclose the claimed invention except for is an antimagnetic coating; and the antimagnetic coating is applied on the first surface and the second surface. In the same field of endeavor, Wang discloses is an antimagnetic coating (Paragraph 188); and the antimagnetic coating is applied on the first surface (Paragraph 188). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure and device of Bachar and Lee with is an antimagnetic coating; and the antimagnetic coating is applied on the first surface of Wang for the purpose of increasing the anti-electromagnetic interference performance (Paragraph 188). Bachar, Lee and Wang disclose the claimed invention, but do not specify the antimagnetic coating is applied on the second surface. Providing a coating on multiple surfaces is a matter of design choice for the desired application. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure and device of Bachar, Lee and Wang with the antimagnetic coating is applied on the second surface for the purpose of reducing the magnetic coupling of the two modules (Paragraph 19 of Bachar).
Regarding claims 7 and 17, Bachar discloses wherein: the antimagnetic structure (120) adjacent to the connecting portion (310) (Paragraph 19). Bachar and Lee disclose the claimed invention except for is an antimagnetic coating; and the antimagnetic coating is applied on at least one of the voice coil motors on a surface of the voice coil motor. In the same field of endeavor, Wang discloses is an antimagnetic coating (Paragraph 188); and the antimagnetic coating is applied on at least one of the voice coil motors on a surface of the voice coil motor (Paragraph 188). Therefore, it would have been obvious to one of ordinary skill in the art before .
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (USPG Pub No. 2016/0018720) in view of Lee (USPG Pub No. 2018/0275368) as applied to claims 2 and 12 above, and further in view of Phoon et al. (USPG Pub No. 2013/0044382), hereinafter “Phoon”.
Regarding claims 9 and 19, Bachar and Lee disclose the claimed invention except for wherein: the antimagnetic structure surrounds the voice coil motors; and the antimagnetic structure is located on each surface of the voice coil motor in the through holes. In the same field of endeavor, Phoon discloses wherein: the antimagnetic structure (18) surrounds the voice coil motors (see Fig. 1); and the antimagnetic structure (18) is located on each surface of the voice coil motor in the through holes (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure and device of Bachar and Lee with wherein: the antimagnetic structure surrounds the voice coil motors; and the antimagnetic structure is located on each surface of the voice coil motor in the through holes of Phoon for the purpose of reducing adverse effects of electromagnetic interference (Paragraph 5).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachar (USPG Pub No. 2016/0018720) in view of Phoon (USPG Pub No. 2013/0044382).
Regarding claims 10 and 20, Bachar discloses the claimed invention, but does not specify wherein: a separation distance between adjacent two lens modules is less than 1 mm. In the same field of endeavor, Phoon discloses wherein: a separation distance between adjacent two lens modules (Paragraph 30). Therefore, it would have been obvious to one of ordinary skill 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            6/4/2021